Citation Nr: 1816519	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  06-23 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for paroxysmal supraventricular tachycardia.

2.  Entitlement to a compensable rating for otitis media with left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) from A July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran subsequently moved to Alabama, and his claims folder was transferred to the RO in Montgomery, Alabama.

These issues were remanded in October 2011and December 2016 for further development.  That development has been accomplished and the case has returned to the Board for adjudication.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran has not had more than 4 episodes per year of paroxysmal atrial fibrillation or any other supraventricular tachycardia.

2.  The objective audiological evidence demonstrates that, for the entire period on appeal, the Veteran's left ear hearing loss due to otitis media was manifested by, at worst, Level I hearing acuity in the non-service-connected right ear and Level V hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for paroxysmal supraventricular tachycardia have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7010 (2017).

2.  The criteria for a compensable rating for otitis media with left ear hearing loss have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Codes 6100, 6201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following the December 2016 remand, a new audiological examination was requested and conducted.  The RO was also directed to request information from the Veteran to identify records from Flower Hospital regarding treatment for his heart condition.  The RO sent correspondence to the Veteran on at least two occasions (see Notifications of January 2017 and June 2017) requesting that information from the Veteran, to include the completion and return of a release of his medical records.  He was specifically advised that the completion of the release forms would enable VA to assist him.  No correspondence was received from the Veteran containing the requested information.

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This duty also applies to the identification of private records, to which VA has no access or knowledge without the Veteran's cooperation.  Given the Veteran's actions, and VA's offers to assist him in developing the claims, the Board finds that VA has no additional duty with regard to request for private treatment records concerning his heart condition.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Further, The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2. 

A critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.

Paroxysmal Supraventricular Tachycardia

The Veteran contends that his service-connected heart disability, diagnosed as paroxysmal tachycardia, is more severe than is reflected by his current 10 percent disability rating.  His symptoms are rated under DC 7010, for supraventricular arrhythmias.  38 C.F.R. § 4.104, DC 7010.

The Veteran's service-connected post paroxysmal supraventricular tachycardia has been continuously rated as 10 percent disabling under Diagnostic Code (DC) 7010 since October 1, 1989.  The Board notes that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation. 38 C.F.R. § 3.951 (b) (2017).  Ratings under a specific diagnostic code that have been continuous for 20 years are protected.  See Murray v. Shinseki, 24 Vet. App. 420, 427 (2011).  

When evaluating disabilities of the cardiovascular system under DCs 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram (EKG), echocardiogram (ECG), or X-ray) is present and whether or not there is a need for continuous medication. 38 C.F.R. § 4.100.  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be evaluated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.

Pursuant to DC 7010, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by an ECG or Holter monitor.  A 30 percent rating, which is the maximum rating, is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes per year documented by an ECG or Holter monitor.  38 C.F.R. § 4.104, DC 7010.  

Pursuant to DC 7011, a 10 percent rating is assigned for ventricular arrhythmias where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  
A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; or there is evidence of cardiac hypertrophy or dilation on an EKG, ECG, or x-ray.  

A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is warranted for (1) an indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for an indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator in place; or (2) for chronic congestive heart failure, or; if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7011.

On VA examination in June 2004, the Veteran reported rapid heartbeat, occurring sometimes several times a day, but sometimes not occurring for 1-2 months. Episodes lasted no more than five minutes and are associated with chest discomfort.  A stress test measured a work level maximum of 8.0 METs, and exercise induced changes resolved within four minutes of recovery. ECG was reported at .5mm to depression, with mild dilation.  The examiner stated there was no significant ventricular ectopy.  

On VA examination in April 2005, the Veteran described heart palpitations that typically occurred in paroxysms over several days and then resolve and were quiescent for a month.  He reported that a single episode would last about a minute and leave the Veteran feeling slightly dizzy and tired, which resolved after a few more minutes.  He said he had as many as five episodes in one day that may last over period of several days.  The examiner noted that the Veteran's symptoms do not majorly interfere with the Veteran's activity, and are usually very brief and temporary and quickly abate.  The examiner also observed that the Veteran's symptoms had not changed in several years and they were not at all different from when he was evaluated for pension purposes in June 2004, and had an evaluation of ventricular function and exercise capacity.

On VA examination in May 2010, the Veteran denied further heart rhythm problems following the placement of stents.  The examiner noted no history of congestive heart failure (CHF).  The examiner commented that the Veteran's supraventricular tachycardia has no impact on daily activities since there was not a current problem. 

The Veteran underwent an additional examination in April 2012.  The Veteran reported his heart racing at least 2 times per year.  The examiner stated that the Veteran's paroxysmal supraventricular tachycardia appeared to be stable.  He took no medication for this condition.  He followed with his private cardiologist once per year.  The EKG with this exam revealed a normal sinus rhythm heart rate of 72 BPM.  Testing was negative for paroxysmal supraventricular tachycardia.  There are no records of Holter monitoring ECG or medication for this condition by his cardiologist.

Te Veteran currently has a 10 percent disability rating under DC 7010: supraventricular arrhythmias.  A higher rating under that diagnostic code requires paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, DC 7010.  Here, there is no evidence that the Veteran has been studied using an ECG or Holter monitor to determine frequency and severity of episodes, or that such monitoring was indicated by the Veteran's symptoms.  

Although the Veteran reported somewhat frequent episodes at his June 2004 and April 2005 examinations, none of those reports were supported by documentation of an ECG or Holter monitor, as required by the DC, nor did they interfere with the Veteran's daily activity.  At the April 2012 examination, the Veteran reported his heart racing only twice per year and the examiner noted his condition was stable and he took no regular medication for the condition.  Therefore, a higher rating under diagnostic code 7010 is not warranted.

The Board also considered whether a higher alternative rating is available under diagnostic code 7011.  The Veteran is separately service connected for coronary artery disease (CAD).  He is receiving a 30 percent rating for his CAD under DC 7005.  The criteria for rating CAD under 7005 and ventricular arrhythmias under DC 7011 are identical with respect to the criteria for assigning 10, 30, and 60 percent ratings.  Only the ratings for a 100 percent rating differ to some degree.  Accordingly, unless the criteria for a 100 rating are met, which they are not, the assignment of a separate compensable rating under DC 7011 would be prohibited.  38 C.F.R. § 4.14.  The symptomatology for any one of the disabilities cannot be duplicative or overlapping with the symptomatology of another disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  Therefore a rating under diagnostic code 7011 is not available.  

Otitis Media with Left Ear Hearing Loss

The Veteran contends that his service-connected otitis media with left ear hearing loss warrants a compensable rating.  

The DC for serous otitis media directs that a disability rating be assigned according to the Veteran's hearing loss.  See 38 C.F.R. § 4.87, DC 6201.

Evaluations for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests in conjunction with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  38 C.F.R. § 4.85 (2016).  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.

To evaluate the degree of disability from the Veteran's hearing loss; the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, schedular disability ratings for hearing impairment are "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Veterans' Court of Appeals (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   

Although service connection has only been granted for the Veteran's left ear hearing loss, for rating purposes, VA will consider the Veteran's right ear hearing loss as service-connected under certain circumstances.  First, the Veteran's non-service-connected right ear hearing loss must satisfy the provisions 38 C.F.R. § 3.385.  Second, that right ear hearing loss must not be due to his own willful misconduct.  And third, the Veteran's left ear must, by itself, be compensable to a degree of 10 percent or more.  See 38 C.F.R. §§ 3.383 (a)(3), 4.85(f).

For purposes of determining the appropriate rating for the period on appeal for the Veteran's service-connected otitis media with left ear hearing loss, the Veteran's audiological testing results from various examinations must be evaluated under the appropriate Hearing Impairment Tables provided in 38 C.F.R. § 4.85.

The Veteran underwent an audiology examination in July 2004.  The Veteran reported intermittent otalgia, mainly in the left ear.  At that examination, the Veteran's pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
25
LEFT
30
40
30
30
35

The frequency average was 34 decibels for the left ear, and 20 decibels for the right ear.  Speech audiometry revealed speech recognition ability of 94 percent both ears, which is considered normal.

On examination, in April 2005, the Veteran reported an echo chamber sound in his left ear, along with some dizziness.  The examiner noted significant scarring in the lower part of the tympanic membrane in the left ear, and hearing loss due to that scarring.  At that examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
30
LEFT
35
40
35
30
45

The frequency average was 38 decibels in the left ear, and 21 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 94 percent in the left ear, and 96 percent in the right ear.

The Veteran underwent a third audiology examination in May 2010.  The Veteran reported that his left ear feels like he always has swimmer's ear and it clicks, and flares periodically.  At that examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
20
LEFT
35
40
30
30
60

The frequency average was 40 decibels in the left ear and 19 decibels in the right ear...  Speech audiometry revealed speech recognition ability of 94 percent in the left ear, and 96 percent in the right ear.

On examination in April 2012, the Veteran reported swimmers ear, and having to play the radio and television loud.  He also reported that he got a couple of ear infections per year.  At that examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
30
LEFT
40
50
40
45
65

The frequency average was 50 decibels in the left ear and 26 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 94 percent in the left ear and 96 percent in the right ear.

The Veteran underwent a final audiology examination in June 2017.  In accordance with the December 2016 remand, this examination was conducted by an otolaryngologist.  The examiner noted the Veteran's claim of decreased hearing and a sensation of water in the left ear which further compromised his hearing.  The Veteran denied chronic pain.  The examiner confirmed a persistent serous effusion with a thickened tympanic membrane.  At that examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
35
40
LEFT
0
65
60
60
70

The frequency average was 63.75 decibels in the left ear and 37.5 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 80 percent in the left ear and 96 percent in the right ear.

In his January 2018 brief, the Veteran argued that the June 2017 examination was inadequate for failure to test the effect of the Veteran's otitis media and hearing loss on the Veteran's gait.  However, as noted by the examiner, an exam of the Veteran's gait was not indicated, i.e. necessary.  DC 6201 specifically rates otitis media based on hearing impairment.  A vestibular disorder is a separately and distinct disability.  The same is true for Meniere's syndrome, which contemplates hearing loss with attacks of vertigo and gait disturbances.  In that regard, should the Veteran believe that service connection for a vestibular disorder and/or Meniere's syndrome is warranted on a direct or secondary basis, he is encouraged to file the appropriate claim.

For the entire period on appeal, the Veteran has had left ear hearing loss for VA purposes.  At its worst, as measured at the June 2017 examination, the Veteran's left ear is assigned a Roman numeral of V under table VIA in accordance with 38 U.S.C. §  4.86.

VA will consider the Veteran's right ear hearing loss as service-connected under certain circumstances.  See 38 C.F.R. §§ 3.383 (a)(3), 4.85(f).  The Veteran's right ear did not manifest hearing loss for VA purposes until the examination in April 2012.  At its worst in June 2017, the Veteran's right ear would be rated a Roman numeral of I under table VII.  The Veteran's right ear did not manifest hearing loss for VA purposes prior to April 2012, therefore, the right ear is assigned a Roman numeral of I for the purpose of assigning a percentage evaluation in table VII for the entire period on appeal.  See 38 C.F.R. §§  3.383 (a)(3), 4.85(f).  

The Roman numeral designation of V combined with the Roman numeral designation of I for the right ear warrants a noncompensable disability rating under Table VII.  See 38 C.F.R. §§ 4.85, 4.86.

The Veteran has been rated at the highest possible rating for hearing loss in the left ear based on the applicable rating criteria.  A higher schedular rating would require a Roman numeral score of II or higher in the Veteran's better ear.  As discussed above, the Veteran's right ear can only be evaluated with a Roman numeral of I and is not service connected, which results in a noncompensable rating as reviewed above.  See 38 C.F.R. § 4.85(f) and Table VII.

To the extent that the Veteran contends that his otitis media with left ear hearing loss is more severe than currently evaluated, the Board finds that the Veteran, while competent to report symptoms such as difficulty in hearing the radio, and the television, and an echo or swimmers' ear sensation, is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to report difficulty with communication.  However, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for an evaluation of a compensable rating are not met. See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluation are rendered).

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


	(ORDER ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 10 percent for paroxysmal supraventricular tachycardia is denied.

Entitlement to an initial compensable rating for otitis media with left ear hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


